— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered March 16, 1984, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial (Lawrence, J.), after a hearing, of that branch of the defendant’s omnibus motion which sought to suppress certain statements.
Judgment affirmed.
Under the circumstances of this case, where the defendant voluntarily and entirely on his own initiative presented himself at the police station and confessed to the crime, it was proper for the hearing court to deny that branch of the defendant’s omnibus motion which was to suppress the statements he made to the police. We have considered the defendant’s other contentions and find them to be without merit. Mangano, J. P., Gibbons, Thompson and Bracken, JJ., concur.